 Case 2:21-cr-00013-HYJ-MV ECF No. 33, PageID.66 Filed 06/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
                                                     Case No. 2:21-cr-13
v.
                                                     Hon. Hala Y. Jarbou
TRAVIS MICHAEL RAJACIC,

      Defendant.
__________________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation (ECF No. 30) filed by Magistrate

Judge Maarten Vermaat in this action. The Report and Recommendation was duly served on the

parties, and no objection has been made thereto within the time required by law. Based on this,

and on the Court’s review of all matters of record, including the audio transcript of the plea

proceedings, IT IS ORDERED that:

1.     The Report and Recommendation of Magistrate Judge Maarten Vermaat (ECF No. 30) is

       approved and adopted as the opinion of the Court.

2.     Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

       forth in Count 1 of the Indictment.

3.     The written plea agreement is hereby continued under advisement pending sentencing now

       scheduled for September 21, 2021, at 11:00 a.m.

4.     Defendant shall remain detained pending sentencing.



 Dated:    June 11, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
